NOT FOR PUBLICATION                           FILED
                                                                          JUN 29 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAVIER MURRIETA,                                No.    20-16771

                Plaintiff-Appellant,            D.C. No. 4:19-cv-00423-JAS-PSOT

 v.
                                                MEMORANDUM*
JANE McDUFFEE, Registered Nurse; et al.,

                Defendants-Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
                    James Alan Soto, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Arizona state prisoner Javier Murrieta appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to

his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Murrieta’s action because Murrieta

failed to allege facts sufficient to show that defendants disregarded an excessive

risk to Murrieta’s abdominal pain and other gastrointestinal issues. See Toguchi v.

Chung, 391 F.3d 1051, 1056-60 (9th Cir. 2004) (a prison official is deliberately

indifferent only if he or she knows of and disregards an excessive risk to inmate

health; medical malpractice, negligence, or a difference of opinion concerning the

course of treatment does not amount to deliberate indifference).

      AFFIRMED.




                                          2                                   20-16771